Case 3:21-cv-02923-AET-DEA Document 11 Filed 08/05/21 Page 1 of 3 PageID: 272




Cira Centre, Suite 800 | 2929 Arch Street | Philadelphia, PA 19104 | T 215.252.9600 | F 215.867.6070
Holland & Knight LLP | www.hklaw.com


Andrew J. Soven
+1 215-252-9554
Andrew.Soven@hklaw.com




August 5, 2021

VIA CM/ECF & VIA Overnight Mail

Honorable Anne E. Thompson
U.S.D.C. District of New Jersey
Clarkson S. Fisher Bldg. & US Courthouse
402 East State Street
Trenton, NJ 08608

          Re:       Credit One Bank, N.A. v Lieberman, et al.
                    U.S.D.C. D.NJ. Civil Action No. 3:21-CV-02923-AET-DEA

Dear Judge Thompson:

I write on behalf of Credit One Bank, N.A. (“Credit One”) to request amendment of the Order
(Dkt. 10) entered on Credit One’s Petition to Confirm Arbitration Award in the above-referenced
case.

On August 4, 2021, the Court granted Credit One’s Petition to Confirm Arbitration Award and
denied Respondents’ Cross-Motion to Vacate the Arbitration Award. See Dkt. No. 9. The Opinion
acknowledges that the Arbitrator awarded Credit One its attorneys’ fees, arbitral expenses, and
costs in the amount of $286,064.62 (id. at 3) and indicates that an appropriate order would follow
(id. at 11). That same day, Your Honor entered an Order confirming the arbitration award and
denying respondents’ cross-motion to vacate the award. See Dkt. No. 10.

In Credit One Bank’s Petition, in addition to seeking confirmation of the Corrected Final Award,
Credit One requested that the Court enter an Order and Judgment in the amount of $286,064.62 in
favor of Credit One and against the Respondents, along with post-judgment interest. See Dkt. No
1 at 1; see Dkt No. 2 at 6.

Credit One respectfully requests the Court’s August 4, 2021 Order (Dkt. No. 10) be amended to
additionally reflect that judgment is entered in favor of Credit One and against the Respondents in
the amount of $286,064.62. A proposed amended Order is attached hereto. Credit One submits
this request without waiver of its potential right to see a further amendment of the award to include
counsel fees and costs associated with Defendants' contest of Credit One's Petition.



Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville
Los Angeles | Miami | New York | Orange County | Orlando | Philadelphia | Portland | San Francisco
Stamford | Tallahassee | Tampa | Tysons | Washington, D.C. | West Palm Beach

Bogotá | London | Mexico City
Case 3:21-cv-02923-AET-DEA Document 11 Filed 08/05/21 Page 2 of 3 PageID: 273

Honorable Anne E. Thompson
August 5, 2021
Page 2


Respectfully,

HOLLAND & KNIGHT LLP



Andrew J. Soven

AJS:seo
Enclosure

cc:     Yitzchak Zelman, Esquire (w/ Encl.) (by ECF)
        Christopher Murphy, Esquire (w/o Encl.)




#85979035_v1
Case 3:21-cv-02923-AET-DEA Document 11 Filed 08/05/21 Page 3 of 3 PageID: 274




                      UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY


CREDIT ONE BANK, N.A.,                              )            Civ. No. 21-2923
                                                    )            AMENDED ORDER
                                 Petitioner,        )
                         v.                         )
                                                    )
ADAM LIEBERMAN AND GENESE
LIEBERMAN,                                          )
                                                    )
                                 Respondents.       )

THOMPSON, U.S.D.J.


       The Court's Order dated August 4, 2021 (Dkt. 10) is hereby AMENDED to include the

following additional language:


       IT IS HEREBY ORDERED that judgment in the amount of $286,064.62 is entered in

favor of Credit One Bank, N.A. and against Adam Lieberman and Genese Lieberman, with post-

judgment interest accruing at the statutory rate.



                                                        ___________________________
                                                        ANNE E. THOMPSON, U.S.D.J.
